The opinion, of the court was delivered, by
Lowrie, C. J.
We doubt not that the written opinion of the learned judge below is quite sufficient to justify his rejection of parol evidence that the pardon was obtained by a fraud upon the governor. We do not judge that question in this case,'because, in criminal cases, it cannot come before us in regular form by bill of exceptions. Nor do we review the remission of the recognisance, because that question cannot be brought up in this form, the sureties being no parties to this writ of error.
We need not say whether the Quarter Sessions may or may not disregard a pardon that bears on its face the evidence that it was procured by fraud, because we think that this one does not do so. It recites defectively, but not falsely, the part performed by one of the jurors ; and this is not sufficient evidence of fraud, and it is all that is relied on.
The pardon must, therefore, be respected by the court; and how, then, could there be any sentence ? The costs and the lying-in expenses, and the maintenance of the child, are essential parts of the sentence in such cases, and can be imposed only *63■where sentence can lawfully he pronounced. The pardon prevents the sentence entirely, and therefore discharges from them as well as from any other consequence of the conviction. This, too, is proved by the opinion of Judge Fisher. The judgment was therefore right, that the defendant go without day.
Judgment affirmed.